Citation Nr: 0828114	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-39 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to July 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

In January 2005, the veteran provided testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.

In November 2007, the Board found that new and material 
evidence had been submitted to reopen the veteran's claims 
for entitlement to service connection for the above 
conditions and a back disability; and remanded the claims for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

While the case was in remand status, the claim for 
entitlement to service connection for residuals of a low back 
strain was granted.  Therefore, this claim is no longer 
before the Board.



FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome is not etiologically 
related to service.

2.  The veteran does not have a right ear hearing loss 
disability.

3.  Left ear hearing loss disability was not present within 
one year of the veteran's discharge from service and is not 
etiologically related to service.  



CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel service was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the 2004 letter did tell him that it was his responsibility 
to ensure that VA received evidence not in the custody of a 
Federal entity.

In a letter issued in May 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.


The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, in an April 2008 letter.  

There was a timing deficiency in that the April 2008 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claims.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as an organic 
disease of the nervous system, are presumed to have been 
incurred in service if such manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  VA 
has customarily considered sensorineural hearing loss to be 
such a chronic disease.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Carpal Tunnel Syndrome

Service treatment records are negative for complaints or 
diagnoses pertaining to carpal tunnel syndrome.  The veteran 
reportedly had a broken left thumb.  The reports of medical 
history and examination for separation from service in April 
1968 show that the veteran's upper extremities were found to 
be normal and no history of carpal tunnel syndrome or it 
symptoms was reported.

The post-service medical evidence establishes that the 
veteran reported having bilateral carpal tunnel syndrome to 
his private physician in April 2000.  In an August 2000 
letter, the veteran's doctor noted that an EMG showed severe 
advanced bilateral carpal tunnel syndrome.  Based on the 
veteran's reports of the onset of carpal tunnel symptoms 
during active duty service, the physician found that it was 
more probable than not that the veteran's condition had 
started during his naval service.  

While undergoing treatment at the VA Medical Center (VAMC) in 
May 2001, the veteran reported that he had surgery on his 
wrists for bilateral carpal tunnel syndrome in May and June 
2000.

At his hearing, the veteran said that his duties during 
service involved repetitive motion.  During service he also 
experienced episodes when his fingers fell asleep.  He did 
not pay much attention to these symptoms during service and 
did not seek treatment.

On VA examination in January 2008, the veteran stated that 
during service he began to experience symptoms of carpal 
tunnel syndrome that increased in severity after his 
discharge.  The diagnosis was residuals of bilateral carpal 
tunnel syndrome.  The examiner found that it was "less 
likely as not" that the veteran's carpal tunnel syndrome was 
related to service as there was no medical evidence of the 
condition prior to 2000.

The veteran was provided a second VA examination in February 
2008 and was diagnosed as having bilateral carpal tunnel 
syndrome, status post carpal tunnel release surgery with 
residuals.  Based on the fact that the record did not show 
carpal tunnel syndrome in service or until 2000, that the 
veteran reported only vague and mild symptoms during active 
duty but that the condition did not manifest until later, and 
that after service the veteran engaged in employment 
involving repetitive motion, the examiner concluded that the 
veteran's carpal tunnel syndrome was "less likely as not 
related to military service."

The record clearly shows a current diagnosis of bilateral 
carpal tunnel syndrome.  In addition, the veteran has 
reported finger numbness during service.  The veteran is 
competent to report these symptoms.  The remaining question 
is whether the current carpal tunnel syndrome is related to 
the finger numbness or other symptoms, disease or injury in 
service.

The veteran has essentially reported a continuity of 
symptomatology regarding his carpal tunnel syndrome, 
specifically, that he experienced symptoms during active duty 
service that intensified after discharge and resulted in 
surgery in May and June 2000.  In addition, in support of his 
claim, the veteran submitted an August 2000 letter from his 
private physician who opined that the veteran's bilateral 
carpal tunnel syndrome began during his military service.  

The August 2000 medical opinion is less probative than the 
February 2008 VA opinion.  The private opinion did not 
consider the history of post service repetitive motion, or 
elaborate on the symptoms that were reportedly present in 
service.  The veteran's testimony and the symptoms reported 
to VA examiners as being present in service were mild and 
vague.  

The private opinion does not reflect consideration of the 
service treatment records or other evidence in the claims 
folder.  The failure to consider this evidence is significant 
given the negative service medical records and the testimony 
that the in-service symptoms were not considered significant 
by the veteran at the time.

The VA opinions were the product of a review of all the 
evidence, and were accompanied by a more detailed rationale 
than was provided by the private physician.  These facts 
outweigh the fact that the VA examiners had less medical 
training than the private physician.

The Board finds that the most probative evidence regarding a 
nexus between the veteran's current disability and military 
service are the medical opinions of the January and February 
2008 VA examiners.  The examiners concluded that the 
veteran's carpal tunnel syndrome was not related to active 
duty service and based their opinions on the veteran's 
reported history, physical examination of the veteran, and 
complete review of the claims folder including the service 
treatment records.  

The Board has considered the statements of the veteran 
regarding the relationship between his carpal tunnel syndrome 
and service, but noted that as a lay person, he is not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Although the veteran has also reported a continuity of 
symptomatology, the Board concludes that the balance of the 
evidence is against a nexus between the veteran's claimed 
disability and his active duty service as the record contains 
two medical opinions against the claim.  Accordingly, the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2007).

The veteran contends that he incurred a bilateral hearing 
loss during active duty service as a result of noise 
exposure.  Service treatment records contain some evidence of 
high frequency hearing loss, as a May 1979 audiogram showed 
pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
-5
0
LEFT
15
10
0
-5
25

At 6000 Hz, the veteran had right and left ear pure tone 
thresholds of 10 and 70, respectively.  Similar findings were 
noted at a July 1978 examination and a diagnosis of high 
frequency hearing loss was rendered.  The veteran's April 
1988 separation audiogram also showed similar high frequency 
hearing loss in the left ear.

Upon VA examination in October 2000, the veteran reported in-
service noise exposure from missiles, artillery, and various 
types of machinery.  The audiogram showed pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
20
LEFT
20
10
0
0
10

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The veteran was diagnosed with normal 
hearing.  

At his hearing, the veteran's representative pointed out the 
finding of high frequency hearing loss in service, and the 
veteran agreed that his hearing loss had gotten worse since 
service.

The veteran's most recent VA audiological examination was 
conducted in January 2008.  He reported having trouble 
hearing out of his left ear.  On the audiogram, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
20
15
LEFT
25
15
10
20
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was right ear moderate sensorineural hearing loss 
at 6000 Hz and severe sensorineural hearing loss at 8000 Hz.  
Also diagnosed was normal left ear hearing through 3000 Hz, 
moderate sensorineural hearing loss at 4000 Hz and severe 
sensorineural hearing loss at 6000 and 8000 Hz. 

In a February 2008 addendum, the VA examiner noted that the 
veteran had normal hearing for VA purposes in the right ear.  
The examiner also concluded that it was "less likely as 
not" that the veteran's left ear hearing loss was related to 
military service.  In support of this opinion the examiner 
noted that the veteran reported that he first noted hearing 
loss in the past two to three years, and that a hearing 
examination in October 2000 had shown normal hearing in the 
left ear.  This examination showed that hearing loss had only 
developed since 2000.

Regarding the veteran's right ear, as noted above, service 
connection requires competent evidence showing the existence 
of a present disability.  Shedden, 381 F.3d at 1163, 1167; 
see also Caluza, 7 Vet. App. at 498.  With respect to the 
veteran's contentions that service connection is warranted 
for hearing loss of the right ear, the Board finds that 
evidence of record is against a finding that there is a 
current disease or disability.  The veteran's audiograms, 
both during and after service, have consistently shown normal 
hearing for VA purposes, and therefore a necessary element 
for service connection is not shown.

With respect to the veteran's left ear hearing loss, while 
some high frequency hearing loss was noted in service, 
constitute a disability as defined by VA under 38 C.F.R. 
§ 3.385.  In addition, the veteran's left ear hearing was 
found to be normal at his October 2000 VA examination.  
Finally, the record contains no competent evidence of a nexus 
between the veteran's current disability and his active duty 
service.  In fact, the only medical opinion of record is that 
of the January 2008 VA examiner, who concluded that it was 
less likely as not that the veteran's left ear high frequency 
sensorineural hearing loss was related to his military 
service.  

The Board has considered the statements of the veteran, but 
as a lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the veteran was first diagnosed with a left ear hearing 
loss disability almost 20 years after his separation from 
active duty service.  In addition, there is no medical 
evidence that the veteran's current left ear hearing loss 
disability is related to his active duty service.  The Board 
therefore concludes that the evidence is against a nexus 
between the veteran's claimed disability and his active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


